Banke, Judge,
dissenting specially.
I concur fully in the dissenting opinion of Judge McMurray. I wish, however, to emphasize one additional point. The majority holds as a matter of law that Beers’ excavation was sufficient in itself to cause the injury because such excavation was done subsequent to the work of Wright & Lopez, Inc. No citation is supplied for this principle of law, and I have been unable to find such authority. The appellee relies upon the general principle of law that when work is completed by an independent contractor and accepted by the owner, the contractor is not liable to third persons for damages caused by the condition of the work. Young v. Smith & Kelly Co., 124 Ga. 475 (52 SE 765) (1905); Cox v. Ray M. Lee Co., 100 Ga. App. 333 (111 SE2d 246) (1959); Welding Products of Ga. v. S. D. Mullins Co., 127 Ga. App. 474 (193 SE2d 881) (1972). However, there exists an exception to this general rule where an inherently dangerous condition is left behind. See Cox v. Ray M. Lee Co., supra. Since the appellant has shown some evidence that the site was left in an inherently dangerous condition, the appellee cannot prevail on summary judgment merely because its work had already been completed and accepted.
"The burden in summary judgment proceedings is upon the moving party to establish the lack of a genuine issue of fact and the right to judgment as a matter of law; and all doubts as to the existence of such an issue or issues is resolved against the movant. The party opposing the motion is to be given the benefit of all reasonable doubts and all favorable inferences that may be drawn from the evidence. Holland v. Sanfax Corp., 106 Ga. App. 1, 4 (126 SE2d 442).” Simpson v. Dotson, 133 Ga. App. 120, 122 (210 SE2d 240) (1974). In particular, questions as to diligence, *109negligence and proximate cause will not be decided on summary judgment except in clear and indisputable cases in which the minds of reasonable men cannot disagree. Trotter v. Peet, 135 Ga. App. 580, 582 (218 SE2d 295) (1975). That this is not such a case is demonstrated by the very fact that the court is divided on it. Accordingly, I would reverse.